 



UCBH HOLDINGS, INC.
AND
UNTIED COMMERCIAL BANK

BOARD OF DIRECTORS RESOLUTION
FIXING DIRECTORS FEES FOR 2005

January 27, 2005


 

     RESOLVED, That each independent director be paid Fifty Thousand Dollars
($50,000) as annual compensation for membership on the Boards of Directors of
UCBH Holdings, Inc. (“UCBH”) and United Commercial Bank (“UCB”) for the fiscal
year ending on the 31st day of December 2005; and

     RESOLVED FURTHER, That the Lead Director be paid Six Thousand Dollars
($6,000) as annual compensation for serving as the Lead Director of the Boards
of Directors of UCBH and UCB for the fiscal year ending on the 31st day of
December 2005;

     RESOLVED FURTHER, That the chairperson of the Audit Committee be paid Ten
Thousand Dollars ($10,000) as annual compensation for serving as the chairperson
of the Audit Committee of the Boards of Directors of UCBH and UCB for the fiscal
year ending on the 31st day of December 2005;

     RESOLVED FURTHER, That the chairperson of the Credit Committee be paid Ten
Thousand Dollars ($10,000) as annual compensation for serving as the chairperson
of the Credit Committee of the Boards of Directors of UCBH and UCB for the
fiscal year ending on the 31st day of December 2005;

     RESOLVED FURTHER, That chairperson of the Nominating Committee be paid Six
Thousand Dollars ($6,000) as annual compensation for serving as the chairperson
of the Nominating Committee of the Boards of Directors of UCBH and UCB for the
fiscal year ending on the 31st day of December 2005;

     RESOLVED FURTHER, That the chairperson of the Investment Committee be paid
Six Thousand Dollars ($6,000) as annual compensation for serving as the
chairperson of the Investment Committee of the Boards of Directors of UCBH and
UCB for the fiscal year ending on the 31st day of December 2004;

     RESOLVED FURTHER, That the chairperson of the Human Resources Committee be
paid Six Thousand Dollars ($6,00) as annual compensation for serving as the
chairperson of the Human Resources Committee of the Boards of Directors of UCBH
and UCB for the fiscal year ending on the 31st day of December 2005;

     RESOLVED FURTHER, That each independent director be paid Four Thousand
Dollars ($4,000) as annual compensation for membership on and services to each
committee of the Boards of Directors of UCBH and UCB to which he/she is
appointed; and

     RESOLVED FURTHER, That the traveling and other expenses incurred by each
independent director in attending any meeting of the board or of any board
committee on which he/she is a member shall be reimbursed by UCBH and UCB.

 